956 F.2d 1167
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rosaline B. LEWIS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-15315.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 26, 1992.*Decided March 4, 1992.

Before CANBY, WILLIAM A. NORRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Rosaline B. Lewis appeals pro se the district court's dismissal of her action for supplemental social security income disability benefits.   We interpret the district court's sua sponte dismissal of the in forma pauperis complaint before service of process as a dismissal pursuant to 28 U.S.C. § 1915(d).   Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989).   We review de novo, id., and affirm.


3
Frivolous in forma pauperis complaints may be dismissed sua sponte under 28 U.S.C. § 1915(d).   Neitzke v. Williams, 490 U.S. 319, 324 (1989).   A complaint is frivolous "where it lacks an arguable basis either in law or fact."   Id. at 325.


4
The district court properly dismissed Lewis's complaint because it lacks an arguable basis in law.   See id.   Lewis's claims have previously been actually and necessarily determined against her by courts of competent jurisdiction.   See Lewis v. Sullivan, No. 89-15575 (May 10, 1990) (unpublished memorandum disposition).   Therefore, Lewis is estopped from relitigating these issues.   See Montana v. United States, 440 U.S. 147, 153 (1979).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Lewis's requests for oral argument are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3